Title: From Alexander Hamilton to James McHenry, 5 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Oct. 5th. 1799
          
          The Lieut. This will be handed to you by Lieut. Rogers, of the first Regiment who is on the way to D’Etriot to join his regiment. for which purpose He wishes to procure his pay, of which he has never yet received any part. I should be glad Sir if you will facilitate the means of his receiving it.
          With great consideration &
          Secy. of War
        